DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knisely ( US Pat. 8,532,658) in view of Valmikam et al. (US Pat.8,457,084).
In claims 1,9,17 Knisely discloses forming, by a supervisory device in a network, a virtual access point (VAP) for a node in the network, wherein a set of access points (APs) in the network are mapped to the VAP during a VAP mapping that allows the APs to be treated as a single AP, and wherein the node communicates with the network through the VAP (see fig.1; col.8; lines 8-53; and fig.4; steps 164,166,168; neighbor list server 116 determines potential neighboring APs by applying a local policy to provide a list of 
the AT 118 is connected; or alternatively delivers neighbor list information to other APs and instructs the APs to deliver the information to the access terminal (adjusting by the supervisory device the set of APs based on the movement of the node).

Knisely does not disclose identifying by a supervisory device a predicted future location of the node based on received measurements from the APs; and adjusting the set of APs using a machine learning model that predicts an optimal set of changes to the set of APs in the VAP mapping based on the predicted future location of the node.

Valmikam et al. discloses in col.12; lines 18-52; server 122 can use neighborhood information including radio channel conditions such as interference (received measurements from APs), user mobility/ movement pattern (movement of the node) to predict the user ‘s future location (server identifies a predicted future location of the node based on received measurements from the APs). In col.12; lines 33-52; the prediction of user ‘s future location may be based on user ‘s mobility/movement patterns or past recorded user behavior including paths frequently traveled by a user during a given time or period (examiner considers the user ‘s mobility/movement pattern/ or user ‘s past recorded behavior” as the claimed “learning model” which is defined as “trajectory tracking model” in applicant ‘s specification on page 25, lines 7-15). In col.12; lines 25-32 and 49-52; the server 122 updates assignment of access points periodically using the neighborhood information including location information, user ‘s mobility to determine communication group of access points (set of APs) for the user that is located near the user (adjusting the set of APs using a machine learning model  based on future location of the node)). 
 Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Valmikam et al. with that of Knisely et al. to predict a future location of the user based on the learning model  to adjust the best AP around the node.

In claims 8,16 Knisely discloses determining, by the supervisory device, that the measurements from the APs in the VAP mapping indicate reduced signal performance of the communications associated with the node (see col.8; lines 38-42; server 116 determines constraints of neighbor access points that are already serving other access terminals may be eliminated from consideration); and varying, by the supervisory device, the set of APs in the VAP mapping to obtain test measurements

regarding the communications associated with the node (see col.8; lines 8-30; the server 116 determines potential neighboring APs by eliminating one or more access points based on technical considerations, ability of the potential APs).

In claims 5,13,18 Knisely discloses the optimal set of changes includes an addition or a removal of an AP from the set of APs in the VAP mapping (see col.8; lines 8-30; server 116 determines potential access points that meet UE ‘s service requirements such as eliminate one or more potential access points based on ability  of the potential access point to provide service to the Ue).  
In claims 7,15,20 Knisely discloses wherein the machine learning model to predict an optimal set of changes to the set of APs in the VAP mapping further bases the prediction on roaming criteria used by the node to determine when to roam (see col.6; lines 3-13; 


In claims 4,12 Knisely discloses identifying the movement of the node based on the received measurements from the APs in the VAP mapping comprises: matching, by the supervisory device, the node to a particular user (see col.8; lines 11-22; server 116 applies local policy to determine identity of the device or user to determine whether the user is eligible to obtain service from the APs); and receiving, at the supervisory device, scheduling information regarding the user ( col.8; lines 8-39; server 116 determines APs that are capable of providing high bandwidths and/or large variety of services to only users ( schedule information regarding the users) who subscribe to more expensive service plan), wherein the identified movement of the node is based in part on the scheduling information regarding the user ( col.8; lines 28-32; based on current location of access terminal 118).

In claims 2,10 Knisely discloses wherein the measurements from the APs in the VAP mapping comprise at least one of: a signal strength or signal quality of the communications associated with the node ( see col.6; lines 3-10; and col.8; lines 1-5; the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/HANH N NGUYEN/Primary Examiner, Art Unit 2413